Citation Nr: 1003879	
Decision Date: 01/26/10    Archive Date: 02/16/10	

DOCKET NO.  08-29 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran retired from active military service after 
serving from February 1953 to September 1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2007 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Sioux Falls, South Dakota.  In 
June 2009, the Board remanded the appeal, which included 
multiple other issues, for additional evidentiary 
development.  This included referral for a VA orthopedic 
examination with a review of the claims folder and a request 
for opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
This was accomplished on remand.  Additionally, and as a 
result of this examination, the RO subsequently allowed all 
remaining service-connection issues, but confirmed and 
continued the longstanding 10 percent evaluation for the 
Veteran's left knee.  That issue remains on appeal, and is 
ready for appellate review.  The Veteran's motion for an 
advance upon the Board's docket was granted in May 2009.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue remaining on appeal has been 
requested or obtained.  

2.  The Veteran's left knee arthritis is shown on multiple VA 
examinations to involve limitation of motion with pain, and 
upon most recent examination included a 10 percent limitation 
of full extension, however arthritis of the left knee remains 
classified as not more than mild, and there is no ankylosis, 
no recurrent subluxation or lateral instability, no 
dislocated semilunar cartilage, no impairment of the tibia 
and fibula with either nonunion or malunion, and there is not 
evidence of an increasing restriction in motion due to 
repetitive use or flare-ups.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71 Plate II, 4.71, 5010, § 4.71a, Diagnostic 
Code 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided VCAA notice prior to the issuance of 
the rating decision now on appeal.  This notice informed him 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advise he submit any relevant 
evidence in his possession.  During the lengthy pendency of 
this appeal, the Veteran was provided multiple additional 
VCAA notices, including VCAA notice which was compliant with 
the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) in July 2008 and June 2009.  Additionally, the Veteran 
has been provided all of the actual rating criteria for 
evaluating disability of his left knee in multiple Statements 
of the Case.  The notice requirements are satisfied.  

All relevant medical treatment records have been collected 
during the pendency of this claim for increase.  The Veteran 
submitted a statement by his private chiropractor, he has 
twice been examined by VA with diagnostic studies, and all 
treatment records relevant to the period in question have 
been included in the claims folder.  VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations  resulting from those disabilities, as far as 
this can be practicably be determined.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations must adequately show anatomical 
damage and functional loss with respect to these elements.  
Functional loss may be due to absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reduction of their normal excursion of movement in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weightbearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45; See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA General Counsel issued a Precedent Opinion in July 1997 
which held that a claimant who had both arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applicable for 
each major joint affected by some limitation of motion if 
painful, to be combined, not added under Diagnostic 
Code 5003.  

38 C.F.R. § 4.71, Plate II, indicates that normal range of 
motion for the knee in a sitting position is from 0 degrees 
extension to 140 degrees flexion.  Limitation of knee 
extension to 10 degrees warrants a 10 percent evaluation.  
Limitation of extension to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Limitation of flexion of the knee to 45 degrees warrants a 
10 percent evaluation, and to 30 degrees warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Higher evaluations are warranted when the knee is fixed in 
position by ankylosis (complete bony fixation).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  Recurrent subluxation or 
lateral instability warrants a 10 percent evaluation if 
slight, a 20 percent evaluation if moderate, and a 30 percent 
evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  A 20 percent evaluation is warranted if there is 
dislocated semilunar cartilage in the knee joint with 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Finally, 
there are also higher compensable evaluations warranted if 
there is impairment of the tibia and fibula bones with either 
nonunion or malunion.  38 C.F.R. § 4.71, Diagnostic 
Code 5262.  

Analysis:  The Veteran filed his claim for increase for left 
knee arthritis in June 2007.  Historically, the Veteran was 
granted service connection for left knee arthritis with 
painful motion with a 10 percent evaluation effective from 
March 1976.  

In July 2007, the Veteran's private chiropractor wrote a 
statement in his behalf indicating that he had treated the 
Veteran since the 1980's for knee, hip, and back discomfort.  
He wrote that the Veteran had "advanced degenerate (sic) 
changes of the acetabular and knee region...."  The 
chiropractor did not indicate which knee he was discussing 
but it was likely the Veteran's (non-service connected) right 
knee which subsequently was replaced by a total arthroplasty.  

In September 2007, the Veteran was provided a VA orthopedic 
examination which included a review of the record.  Multiple 
orthopedic conditions were examined. Objective findings for 
the left knee were that there was no effusion, negative 
McMurray's sign, negative Lachman's, negative anterior drawer 
sign, and no evidence of lateral or medial collateral 
instability.  There was a minor amount of crepitus noted with 
flexion, and passive and active range of motion was from 0 to 
150 degrees.  With repetitive motions, there was no further 
loss of motion or pain in either knee.  Recent X-ray studies 
revealed "mild" osteoarthritis of the left knee.  It was also 
noted that the five foot nine inch Veteran weighed 304 
pounds, but used no form of knee brace or a cane or walker.  
The Veteran also denied any history of trauma or injury.  

Following the Board's most recent remand, the Veteran was 
again provided a VA examination more recently in 
October 2009.  Again, the claims folder was available for 
review.  Objective examination of the left knee at this time 
revealed mild tenderness along the medial joint line, and 
mild swelling of the left knee.  Again, the collateral 
ligaments were intact and McMurray's test and drawer sign 
were negative.  The left knee had active and passive range of 
motion from 10 to 90 degrees.  There was objective evidence 
of pain at the end points of range of motion.  However, there 
was no additional loss of range of motion on repetitive 
movements.  X-rays of the left knee were again characterized 
as showing "mild osteoarthritis."  

A clear preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 10 percent for 
the Veteran's left knee arthritis.  A historical review of 
the record does not reveal any significant injury or trauma 
of the left knee and service connection was accorded 
initially for arthritic changes alone.  A 10 percent 
evaluation has been continuously in effect since 1976.  Both 
VA examinations on file during the pendency of the appeal 
from 2007 and 2009 are remarkably similar in findings of not 
more than mild arthritis with some limitation of motion.  In 
2007, range of motion was 0 to 115 degrees, and in 2009 range 
of motion was 10 to 90 degrees.  In each examination, there 
was tenderness at extremes of range of motion, but neither 
examination found any additional disability or additional 
loss of range of motion through repetitive actions upon 
testing.  On each examination, the left knee was entirely 
stable and entirely negative in all forms of testing for 
ligamentous laxity.  In 2007, there was no swelling or 
effusion noted, but in 2009 there was some mild swelling on 
the left.  

The Veteran has long been in receipt of a 10 percent 
evaluation provided for arthritis of a major joint with some 
restricted and painful range of motion.  The most recent 2009 
VA examination also documented a 10 degree loss of full 
extension, and under Diagnostic Code 5261, a 10 percent 
evaluation is warranted when extension is limited to 
10 degrees.  However, these evaluations may not be combined.  

A higher evaluation is not warranted for restriction in range 
of motion since no evidence on file shows or even closely 
approximates a loss of flexion to 30 degrees or a loss of 
extension to 15 degrees sufficient to warrant the next higher 
20 percent evaluation under Diagnostic Codes 5261 and 5260.  
Additionally, there is not evidence of dislocated semilunar 
cartilage with frequent episodes of locking, pain sufficient 
for the next higher 20 percent evaluation under Diagnostic 
Code 5258.  No evidence during the pendency of this appeal 
shows that the Veteran's left knee has any amount of 
recurrent subluxation or lateral instability, and it would 
require moderate instability of the knee ligaments to warrant 
the next higher 20 percent evaluation in accordance with 
Diagnostic Code 5257.  Finally, no higher evaluation is 
warranted for ankylosis (complete bony fixation) of the knee 
or for impairment of the tibia and fibula with nonunion or 
malunion, because the left knee is not affected by ankylosis, 
nor is there any malunion or nonunion of the tibia and fibula 
in this case.  

Additionally, no increased evaluation is warranted in 
consideration of 38 C.F.R. § 4.40, 4.45, DeLuca v. Brown, 8 
Vet. App. 202 (1995), because each examination on file 
clearly states that there was no increased disability or 
decreased range of motion on repetitive motion testing upon 
examination.  

Finally, the Board considered referring this issue for an 
extraschedular evaluation in accordance with 38 C.F.R. 
§ 3.321(b), but referral is not warranted for this issue.  
The Veteran's mild degenerative arthritis of the left knee is 
certainly in no way exceptional or unusual in nature.  No 
clinical evidence or medical opinion on file shows it to be 
exceptional or unusual.  It has, since 1976, provided a 
degree of pain on range of motion with mild degenerative 
changes.  The Veteran has never been hospitalized for left 
knee arthritis, nor does the clinical evidence on file show 
that he has any particular interference with employment 
solely attributable to mild left knee arthritis.  The regular 
schedular standards for evaluation of the Veteran's mild left 
knee arthritis are certainly adequate for evaluation 
purposes, and the Board has reviewed the clinical findings in 
conjunction with all possible compensable evaluations as 
discussed above.  Referral for extraschedular consideration 
and evaluation is simply not warranted based upon any 
evidence or clinical opinion on file.  


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee arthritis is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


